3 Mich. App. 389 (1966)
142 N.W.2d 476
PEOPLE, ex rel. DIRECTOR OF CONSERVATION,
v.
REGHI.
Docket No. 854.
Michigan Court of Appeals.
Decided May 24, 1966.
*390 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Nicholas V. Olds and Jerome Maslowski, Assistant Attorneys General, for the people.
Leithauser & Leithauser (Robert C. Leithauser, of counsel), Carl Schweikart, and Donald A. Schindler, for defendants.
QUINN, J.
March 3, 1955, on complaint of plaintiff, Ingham county circuit court issued a temporary injunction restraining defendants from making any further landfill in Lake St. Clair lakeward of their property in St. Clair Shores. May 3, 1965, on motion of defendants, the trial court ordered dissolution of the temporary injunction and dismissal of the complaint. Plaintiff appeals.
Originally, defendants' property was part of Private Claim 624, which was patented to a predecessor in defendants' chain of title by the United States government before Michigan became a State. This case comes within the holding in Klais v. Danowski (1964), 373 Mich 262, and Jeffries v. State, ex rel. Director of Department of Conservation (1964), 373 Mich 287, that as to lands patented before Michigan became a State, the Great Lakes submerged lands act, CLS 1961, § 322.701 et seq. (Stat Ann 1958 Rev and 1963 Cum Supp § 13.700[1] et seq.) gave the State no right to, or control over, such lands because by its terms the statute was restricted to unpatented lands. By PA 1965, No 293 (CL 1948, § 322.702 [Stat Ann 1965 Cum Supp § 13.700(2)]), the statute was made applicable to patented as well as unpatented lands.
*391 In view of this amendment, it is our opinion the questions raised by this appeal are moot and the trial court's order denying plaintiff relief and dissolving the injunction is affirmed, without costs, a public question being involved.
McGREGOR, P.J., and HOLBROOK, J., concurred.